DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 03 May 2022. Claims 1 - 11, 13 - 15, 17 - 19 and 21 - 23 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6 - 11, 14, 15, 18, 19 and 21 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of positions of the lower surface of the lower base part" in lines 8 - 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the height information of the heights with respect to two positions of the plurality of positions on the lower surface" in lines 4 - 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the height information of the heights with respect to two positions of the plurality of positions on the lower surface" in lines 4 - 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the plurality of positions of the lower surface of the lower base part" in lines 8 - 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the plurality of positions of the lower surface of the lower base part" in lines 8 - 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the heights of at least two positions of the plurality of positions on the lower surface” in lines 9 - 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the heights of at least two positions of the plurality of positions on the lower surface” in lines 11 - 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the heights of at least two positions of the plurality of positions on the lower surface” in lines 10 - 11. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 7, 8, 10, 11, 15 and 19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection. 
The rejection to claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendments and remarks received 03 May 2022.

Response to Arguments
Applicant's arguments filed 03 May 2022 have been fully considered but they are not persuasive.
On pages 14 - 15 of the remarks the Applicant’s Representative argues that the combination of Baldwin et al. in view of Saeki fails to teach or suggest all of the elements of claim 1. In particular, the Applicant’s Representative argues that Baldwin et al. do not disclose “that a height of an upper surface or a lower surface of a package relative to the reference plane or sitting plane is detected.” The Examiner respectfully disagrees. The Examiner asserts that at least Baldwin et al. disclose “that a height of an upper surface or a lower surface of a package relative to the reference plane or sitting plane is detected”, which is claimed as “detecting height information of a height of at least one of the upper surface or the lower surface relative to the reference plane utilizing the converted lower base part position information” in claim 1, see at least figures 1 - 4, column 4 lines 3 - 40, column 5 lines 18 - 63 and column 6 lines 1 - 63 of Baldwin et al. wherein it is disclosed that an SMT package is delicately carried “from one of its top or bottom major surfaces 38”, that “machine vision system 30 may be positioned in a predetermined location to obtain position data of distal portions 26 of leads 14, such as J or gull wing leads, that protrude from major side surfaces 16 of SMT package 10”, that “virtual reference plane 50 can be labeled as the Z=0 plane in a first or virtual reference coordinate system. With information from the collinear views of SMT package 10, the virtual heights of the distal portions of the remaining leads 14 are then measured with respect to virtual reference plane 50 and may be designated with virtual Z coordinates”, that the disclosed invention “can utilize a variety of information from an SMT package 10 in free space to select an arbitrary or virtual reference plane, skilled persons will appreciate that this arbitrary reference plane is not limited to virtual reference plane 50 and may be above, below, transverse to, or coplanar with casing 18 of the SMT package 10. Skilled persons therefore will also appreciate that the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36”, that figure 4 “is a simplified representation of an exemplary second reference plane or virtual sitting plane 60 that is defined with respect to the virtual reference plane 50 of FIG. 3”, that “leads 14b, 14k, and 14o having the respective lowest coordinates 54b, 54k, and 54o are then used to define the virtual sitting plane 60”, that the “virtual sitting plane 60 can be conveniently labeled as the Z=0 plane in a second coordinate system (sitting or real coordinate system)”, that these “second coordinates are offset and generally rotated from the virtual reference plane 50” and that a “mathematical transformation that relates the virtual reference coordinate system to the second coordinate system is then determined, and the virtual reference coordinates for each lead 14 of SMT package 10 are subsequently transformed from the virtual reference coordinate system to second system coordinates (sitting or real system coordinates) in the second coordinate system.” The Examiner asserts that, as shown herein above and in the abovementioned cited portions, Baldwin et al. disclose that views of the SMT package are obtained from image sensors, that a virtual reference plane 50 may “be determined from either of major surfaces 38, such as plane 36” of the SMT package, that a virtual sitting plane 60 is defined with respect to the virtual reference plane 50 and that the coordinates of three leads are used to define the virtual sitting plane 60, and that a transformation that relates a virtual reference coordinate system defined by the virtual reference plane 50 to a second coordinate system defined by the virtual sitting plane 60 is determined and subsequently utilized to transform coordinates from the virtual reference coordinate system to coordinates in the second coordinate system. The Examiner asserts that the virtual reference plane 50 and its coordinates in the virtual reference coordinate system of Baldwin et al. correspond to the claimed lower base part position information, that the virtual sitting plane 60 of Baldwin et al. corresponds to the claimed reference plane and that, after the coordinate transformation, the coordinates corresponding to the virtual reference plane 50 in the second coordinate system of Baldwin et al. correspond to the claimed converted lower base part position information and the claimed height information of a height of at least one of the upper surface or lower surface relative to the reference since the instant specification discloses that the “lower base part 32D is the lower surface of the electronic component” (emphasis added), see at least page 3 paragraph 0029 of the instant application’s corresponding patent application publication. Therefore, the Examiner asserts that Baldwin et al. in view of Sakei disclose the aforementioned disputed claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 11, 13 - 15 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. U.S. Patent No. 6,243,164 in view of Saeki U.S. Publication No. 2015/0022637 A1.

-	With regards to claim 1, Baldwin et al. disclose an electronic component evaluation method with respect to an electronic component, (Baldwin et al., Abstract, Col. 1 Lines 8 - 12, Col. 3 Lines 3 - 38, Col. 6 Lines 36 - 46, Col. 9 Lines 9 - 21) the electronic component having: an upper surface; (Baldwin et al., Figs. 1, 2A, 3 & 5, Col. 1 Lines 27 - 60, Col. 4 Lines 3 - 40, Col. 5 Lines 10 - 17) a lower base part including a lower surface facing a mounting substrate, (Baldwin et al., Figs. 1, 2A, 3 & 5, Col. 1 Lines 19 - 60, Col. 3 Lines 31 - 37, Col. 4 Lines 3 - 40, Col. 5 Lines 10 - 17) the lower surface being outwardly opposite to the upper surface; (Baldwin et al., Figs. 1 - 3 & 5, Col. 1 Lines 19 - 60, Col. 4 Lines 7 - 40) and a plurality of mounting terminals configured to be mounted on the mounting substrate, (Baldwin et al., Abstract, Figs. 1, 3 & 5, Col. 1 Lines 19 - 60, Col. 3 Lines 3 - 38, Col. 4 Lines 18 - 46, Col. 5 Lines 18 - 38) the plurality of mounting terminals being laterally shifted from the lower surface of the lower base part, (Baldwin et al., Figs. 1 - 3, 5, 7 & 8, Col. 1 Lines 19 - 51, Col. 4 Lines 17 - 26, Col. 5 Lines 39 - 67) the method comprising the steps of: obtaining terminal position information of the plurality of mounting terminals; (Baldwin et al., Abstract, Col. 3 Lines 3 - 30, Col. 4 Lines 17 - 40, Col. 5 Lines 18 - 38 and Lines 54 - 67, Col. 6 Lines 1 - 35 [“machine vision system 30 may be positioned in a predetermined location to obtain position data of distal portions 26 of leads 14, such as J or gull wing leads, that protrude from major side surfaces 16 of SMT package 10”]) generating a reference plane including at least three of the plurality of mounting terminals utilizing the terminal position information; (Baldwin et al., Abstract, Figs. 3 - 6, Col. 3 Lines 3 - 30, Col. 6 Lines 1 - 35) capturing an image of the lower base part of the electronic component; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtaining image data from the captured image; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtaining lower base part position information of a plurality of positions on the lower base part in response to the image data; (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 40, Col. 5 Lines 18 - 67) converting the lower base part position information into converted lower base part position information with respect to the reference plane; (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 63, Col. 6 Lines 1 - 63 [“virtual reference plane 50 can be labeled as the Z=0 plane in a first or virtual reference coordinate system. With information from the collinear views of SMT package 10, the virtual heights of the distal portions of the remaining leads 14 are then measured with respect to virtual reference plane 50 and may be designated with virtual Z coordinates”, “the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36” and “A mathematical transformation that relates the first coordinate system to the second coordinate system is determined”]) and detecting height information of a height of at least one of the upper surface or the lower surface relative to the reference plane utilizing the converted lower base part position information. (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 63, Col. 6 Lines 1 - 63 [“the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36, or utilize information from major or minor side surfaces 16 or 17”, “Substantially simultaneously with the determination of virtual reference plane 50, the relative position of each lead 14 with respect to the X-Y plane 36 of the device is determined from the substantially normal view of SMT package 10, such as the view from image sensor 32”, “FIG. 4 is a simplified representation of an exemplary second reference plane or virtual sitting plane 60 that is defined with respect to the virtual reference plane 50 of FIG. 3”, “These second coordinates are offset and generally rotated from the virtual reference plane 50” and “A mathematical transformation that relates the virtual reference coordinate system to the second coordinate system is then determined, and the virtual reference coordinates for each lead 14 of SMT package 10 are subsequently transformed from the virtual reference coordinate system to second system coordinates (sitting or real system coordinates) in the second coordinate system.”]) Baldwin et al. fail to disclose explicitly causing a processor to execute computer-readable instructions stored in a memory, and the method comprising executing on the processor the steps. Pertaining to analogous art, Saeki discloses an electronic component evaluation method (Saeki, Figs. 7, 121, 122, 132, 133 & 136 - 142, Pg. 13 ¶ 0244, Pg. 14 ¶ 0258 - Pg. 15 ¶ 0262, Pg. 31 ¶ 0380 - 0383) for causing a processor to execute computer-readable instructions stored in a memory (Saeki, Figs. 1 - 3 & 6, Pg. 1 ¶ 0003, Pg. 2 ¶ 0017 - 0018, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0036 - 0038, Pg. 9 ¶ 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) with respect to an electronic component, (Saeki, Figs. 7, 121, 122, 132, 133 & 136 - 142, Pg. 13 ¶ 0244, Pg. 14 ¶ 0258 - Pg. 15 ¶ 0262, Pg. 31 ¶ 0380 - 0383) the method comprising executing on the processor the steps of the method. (Saeki, Figs. 1 - 3 & 6, Pg. 1 ¶ 0003, Pg. 2 ¶ 0017 - 0018, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0036 - 0038, Pg. 9 ¶ 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) Baldwin et al. and Saeki are combinable because they are both directed towards electronic component inspection systems that utilize image processing and height information during inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin et al. with the teachings of Saeki. This modification would have been prompted in order to enhance the base device of Baldwin et al. with the well-known and applicable technique Saeki applied to a comparable device. Utilizing a processor to execute computer-readable instructions stored in a memory, as taught by Saeki, would enhance the base device of Baldwin et al. by ensuring that its process is carried out accurately and efficiently at high-computational speed on computer architecture. Furthermore, this modification would enhance the base device of Baldwin et al. by facilitating the wide-spread dissemination of its process to the millions of potential end-users with access to computers. Moreover, this modification would have been prompted by the teachings and suggestions of Baldwin et al. that their invention employs machine vision technology, that machine vision utilizes computing devices to analyze images and that a coordinate transformation is a basic mathematical technique that is typically performed with encoded instructions in a digital computing device, see at least column 1 lines 8 - 18, column 2 lines 60 - 65, column 4 lines 3 - 7 and 27 - 33 and column 6 lines 47 - 50 of Baldwin et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a processor executing computer-readable instructions stored in a memory would be utilized to carry out the process of the base device of Baldwin et al. so as to ensure that it is carried out accurately and efficiently at high-computational speed on computer architecture. Therefore, it would have been obvious to combine Baldwin et al. with Saeki to obtain the invention as specified in claim 1.

-	With regards to claim 2, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 1, wherein in the detecting of the height information, the method is configured to: cause a camera to capture the image of the lower base part of the electronic component; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtain lower surface position information with respect to the plurality of positions of the lower surface of the lower base part in response to the image data; (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 40, Col. 5 Lines 18 - 67) convert the lower surface position information into converted lower surface position information with respect to the reference plane; (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 63, Col. 6 Lines 1 - 63 [“virtual reference plane 50 can be labeled as the Z=0 plane in a first or virtual reference coordinate system. With information from the collinear views of SMT package 10, the virtual heights of the distal portions of the remaining leads 14 are then measured with respect to virtual reference plane 50 and may be designated with virtual Z coordinates”, “the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36” and “A mathematical transformation that relates the first coordinate system to the second coordinate system is determined”]) and detect the height information of the height of the lower surface relative to the reference plane utilizing the converted lower surface position information. (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 63, Col. 6 Lines 1 - 63 [“the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36, or utilize information from major or minor side surfaces 16 or 17”, “Substantially simultaneously with the determination of virtual reference plane 50, the relative position of each lead 14 with respect to the X-Y plane 36 of the device is determined from the substantially normal view of SMT package 10, such as the view from image sensor 32”, “FIG. 4 is a simplified representation of an exemplary second reference plane or virtual sitting plane 60 that is defined with respect to the virtual reference plane 50 of FIG. 3”, “These second coordinates are offset and generally rotated from the virtual reference plane 50” and “A mathematical transformation that relates the virtual reference coordinate system to the second coordinate system is then determined, and the virtual reference coordinates for each lead 14 of SMT package 10 are subsequently transformed from the virtual reference coordinate system to second system coordinates (sitting or real system coordinates) in the second coordinate system.”]) Baldwin et al. fail to disclose expressly the processor. Pertaining to analogous art, Saeki discloses the processor. (Saeki, Fig. 6, Pg. 4 ¶ 0038, Pg. 9 ¶ 0209 - 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) 

-	With regards to claim 3, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 2, wherein in the generating of the reference plane, the method is configured to obtain the terminal position information in response to the image data so as to generate the reference plane. (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 18 - 40, Col. 5 Lines 18 - 38, Col. 6 Lines 1 - 35) Baldwin et al. fail to disclose expressly the processor. Pertaining to analogous art, Saeki discloses the processor. (Saeki, Fig. 6, Pg. 4 ¶ 0038, Pg. 9 ¶ 0209 - 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249)

-	With regards to claim 4, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 1, further comprising: evaluating a factor with respect to a configuration of the electronic component. (Baldwin et al., Abstract, Col. 1 Lines 47 - 60, Col. 3 Lines 26 - 38, Col. 6 Lines 32 - 46, Col. 7 Lines 20 - 26, Col. 8 Line 61 - Col. 9 Line 16, Col. 10 Lines 30 - 36) 

-	With regards to claim 5, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 4. Baldwin et al. fail to disclose explicitly wherein in the evaluating, a degree of an inclination of either the upper surface or the lower surface is evaluated based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface relative to the reference plane. Pertaining to analogous art, Saeki discloses wherein in the evaluating, a degree of an inclination of either the upper surface or the lower surface is evaluated based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface relative to the reference plane. (Saeki, Pg. 3 ¶ 0031 - 0032, Pg. 22 ¶ 0317, Pg. 24 ¶ 0328 - 0333, Pg. 25 ¶ 0335 - 0337, Pg. 26 ¶ 0343 - 0346, Pg. 27 ¶ 0349 - 0351, Pg. 31 ¶ 0380 - 0383, Pg. 33 ¶ 0398 - 0401, Pg. 34 ¶ 0407 - 0409, Pg. 36 ¶ 0425 - 0428 [“checking a distribution state of a plurality of inspection targets, to find a maximum value and a minimum value of heights among the inspection targets included in an inspection target region; and deciding a distance range based on a height difference as a difference between the height maximum value and the height minimum value” and “a difference (distance range) between the maximum distance and the minimum distance of the inspection target region is found.”]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baldwin et al. in view of Saeki with additional teachings of Saeki. This modification would have been prompted in order to enhance the combined base device of Baldwin et al. in view of Saeki with the well-known technique Saeki applied to a comparable device. Evaluating a degree of an inclination of either the upper surface or the lower surface based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface, as taught by Saeki, would enhance the combined base device by allowing for additional and/or alternative inspection determination criteria to be checked during inspection of the electronic components and/or by enabling a height/distance range to be determined and subsequently utilized for constraining further inspection operations to image data within the height-distance range thereby helping improve the overall operational speed of the combined base device. Furthermore, this modification would have been prompted by the teachings and suggestions of Baldwin et al. that other determination criteria can be derived and compared during inspection, see at least column 10 lines 30 - 36 of Baldwin et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a degree of an inclination of either the upper surface or the lower surface, based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface, would be evaluated so as to allow for additional and/or alternative inspection determination criteria to be checked during inspection of the electronic components and/or to enable a height/distance range to be determined and subsequently utilized to constrain further processing operations to image data within the height-distance range in order to help improve the overall operational speed of the combined base device. Therefore, it would have been obvious to combine Baldwin et al. in view of Saeki with additional teachings of Saeki to obtain the invention as specified in claim 5. 

-	With regards to claim 6, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 4. Baldwin et al. fail to disclose explicitly wherein in the evaluating, an inclination direction of an inclination of either the upper surface or the lower surface is evaluated based on the height information of the heights with respect to two positions of the plurality of positions on the lower surface and a locational relationship between the two positions. Pertaining to analogous art, Saeki discloses wherein in the evaluating, an inclination direction of an inclination of either the upper surface or the lower surface is evaluated based on the height information of the heights with respect to two positions of the plurality of positions on the lower surface and a locational relationship between the two positions. (Saeki, Figs. 50, 84 & 85, Pg. 20 ¶ 0303, Pg. 24 ¶ 0328 - Pg. 25 ¶ 0335, Pg. 26 ¶ 0346 - Pg. 27 ¶ 0351, Pg. 31 ¶ 0380 - 0383 [Fig. 84 E: 172, “when the second point is specified, as shown in FIG. 84, a position of the second point is changed from a rectangular shape to a cross-like shape, and it also becomes possible to specify a third point. At this time, the tone conversion is performed again, taking as the reference an inclined surface that includes heights of the two specified points, to update the low-tone distance image. When the third point is then specified, the reference plane is set by means of the flat surface including these already specified three points”, “as information of the reference plane, an angle of inclination can also be displayed. In the example of FIG. 84, in a height extraction display field 172 provided in the operation region 122, an X-directional inclination and a Y-directional inclination of the reference plane and a Z-directional height of the third point are displayed” and “the flat estimated surface is computed from height information included in this reference plane estimation region. For fitting the height information distributed within the reference plane estimation region, a known method such as the least squares method can be used as appropriate. In addition, it is as described above that pieces of height information of all points included in the reference plane estimation region need not necessarily be used for computing the estimated surface, and the processing can be simplified by appropriately thinning out the points, averaging them, or some other way.” The Examiner asserts that the X-directional inclination and Y-directional inclination numerical values of Saeki are necessarily based on the height information of the points defining the reference plane and the locational relationship between them.]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baldwin et al. in view of Saeki with additional teachings of Saeki. This modification would have been prompted in order to enhance the combined base device of Baldwin et al. in view of Saeki with the well-known technique Saeki applied to a comparable device. Evaluating an inclination direction of an inclination of either the upper surface or the lower surface based on the height information of two positions on the lower surface and a locational relationship between the two positions, as taught by Saeki, would enhance the combined base device by enabling additional and/or alternative inspection determination criteria to be checked during inspection of the electronic components and/or by improving the ability of the combined base device to accurately and reliably inspect lead standoff values of an electronic component by allowing for an inclination of the upper or lower surface of the electronic component to be taken into account during determination and inspection of its lead standoff values. Furthermore, this modification would have been prompted by the teachings and suggestions of Baldwin et al. that other determination criteria can be derived and compared during inspection, see at least column 10 lines 30 - 36 of Baldwin et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an inclination direction of an inclination of either the upper surface or the lower surface, based on the height information of two positions on the lower surface and a locational relationship between the two positions, would be evaluated so as to enable additional and/or alternative inspection determination criteria to be checked during inspection of the electronic components and/or to enable the inclination of the upper or lower surface of the electronic components to be taken into account during determination and inspection of lead standoff values so as to improve the accuracy and reliability of lead standoff value inspection by the combined base device. Therefore, it would have been obvious to combine Baldwin et al. in view of Saeki with Saeki to obtain the invention as specified in claim 6.

-	With regards to claim 7, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 2, further comprising: evaluating a factor with respect to a configuration of the electronic component. (Baldwin et al., Abstract, Col. 1 Lines 47 - 60, Col. 3 Lines 26 - 38, Col. 6 Lines 32 - 46, Col. 7 Lines 20 - 26, Col. 8 Line 61 - Col. 9 Line 16, Col. 10 Lines 30 - 36)

-	With regards to claim 8, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 7. Baldwin et al. fail to disclose explicitly wherein in the evaluating, a degree of an inclination of either the upper surface or the lower surface is evaluated based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface relative to the reference plane. Pertaining to analogous art, Saeki discloses wherein in the evaluating, a degree of an inclination of either the upper surface or the lower surface is evaluated based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface relative to the reference plane. (Saeki, Pg. 3 ¶ 0031 - 0032, Pg. 22 ¶ 0317, Pg. 24 ¶ 0328 - 0333, Pg. 25 ¶ 0335 - 0337, Pg. 26 ¶ 0343 - 0346, Pg. 27 ¶ 0349 - 0351, Pg. 31 ¶ 0380 - 0383, Pg. 33 ¶ 0398 - 0401, Pg. 34 ¶ 0407 - 0409, Pg. 36 ¶ 0425 - 0428 [“checking a distribution state of a plurality of inspection targets, to find a maximum value and a minimum value of heights among the inspection targets included in an inspection target region; and deciding a distance range based on a height difference as a difference between the height maximum value and the height minimum value” and “a difference (distance range) between the maximum distance and the minimum distance of the inspection target region is found.”]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baldwin et al. in view of Saeki with additional teachings of Saeki. This modification would have been prompted in order to enhance the combined base device of Baldwin et al. in view of Saeki with the well-known technique Saeki applied to a comparable device. Evaluating a degree of an inclination of either the upper surface or the lower surface based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface, as taught by Saeki, would enhance the combined base device by allowing for additional and/or alternative inspection determination criteria to be checked during inspection of the electronic components and/or by enabling a height/distance range to be determined and subsequently utilized for constraining further inspection operations to image data within the height-distance range thereby helping improve the overall operational speed of the combined base device. Furthermore, this modification would have been prompted by the teachings and suggestions of Baldwin et al. that other determination criteria can be derived and compared during inspection, see at least column 10 lines 30 - 36 of Baldwin et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a degree of an inclination of either the upper surface or the lower surface, based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface, would be evaluated so as to allow for additional and/or alternative inspection determination criteria to be checked during inspection of the electronic components and/or to enable a height/distance range to be determined and subsequently utilized to constrain further processing operations to image data within the height-distance range in order to help improve the overall operational speed of the combined base device. Therefore, it would have been obvious to combine Baldwin et al. in view of Saeki with additional teachings of Saeki to obtain the invention as specified in claim 8.

-	With regards to claim 9, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 7. Baldwin et al. fail to disclose explicitly wherein in the evaluating, an inclination direction of an inclination of either the upper surface or the lower surface is evaluated based on the height information of the heights with respect to two positions of the plurality of positions on the lower surface and a locational relationship between the two positions. Pertaining to analogous art, Saeki discloses wherein in the evaluating, an inclination direction of an inclination of either the upper surface or the lower surface is evaluated based on the height information of the heights with respect to two positions of the plurality of positions on the lower surface and a locational relationship between the two positions. (Saeki, Figs. 50, 84 & 85, Pg. 20 ¶ 0303, Pg. 24 ¶ 0328 - Pg. 25 ¶ 0335, Pg. 26 ¶ 0346 - Pg. 27 ¶ 0351, Pg. 31 ¶ 0380 - 0383 [Fig. 84 E: 172, “when the second point is specified, as shown in FIG. 84, a position of the second point is changed from a rectangular shape to a cross-like shape, and it also becomes possible to specify a third point. At this time, the tone conversion is performed again, taking as the reference an inclined surface that includes heights of the two specified points, to update the low-tone distance image. When the third point is then specified, the reference plane is set by means of the flat surface including these already specified three points”, “as information of the reference plane, an angle of inclination can also be displayed. In the example of FIG. 84, in a height extraction display field 172 provided in the operation region 122, an X-directional inclination and a Y-directional inclination of the reference plane and a Z-directional height of the third point are displayed” and “the flat estimated surface is computed from height information included in this reference plane estimation region. For fitting the height information distributed within the reference plane estimation region, a known method such as the least squares method can be used as appropriate. In addition, it is as described above that pieces of height information of all points included in the reference plane estimation region need not necessarily be used for computing the estimated surface, and the processing can be simplified by appropriately thinning out the points, averaging them, or some other way.” The Examiner asserts that the X-directional inclination and Y-directional inclination numerical values of Saeki are necessarily based on the height information of the points defining the reference plane and the locational relationship between them.]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baldwin et al. in view of Saeki with additional teachings of Saeki. This modification would have been prompted in order to enhance the combined base device of Baldwin et al. in view of Saeki with the well-known technique Saeki applied to a comparable device. Evaluating an inclination direction of an inclination of either the upper surface or the lower surface based on the height information of two positions on the lower surface and a locational relationship between the two positions, as taught by Saeki, would enhance the combined base device by enabling additional and/or alternative inspection determination criteria to be checked during inspection of the electronic components and/or by improving the ability of the combined base device to accurately and reliably inspect lead standoff values of an electronic component by allowing for an inclination of the upper or lower surface of the electronic component to be taken into account during determination and inspection of its lead standoff values. Furthermore, this modification would have been prompted by the teachings and suggestions of Baldwin et al. that other determination criteria can be derived and compared during inspection, see at least column 10 lines 30 - 36 of Baldwin et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an inclination direction of an inclination of either the upper surface or the lower surface, based on the height information of two positions on the lower surface and a locational relationship between the two positions, would be evaluated so as to enable additional and/or alternative inspection determination criteria to be checked during inspection of the electronic components and/or to enable the inclination of the upper or lower surface of the electronic components to be taken into account during determination and inspection of lead standoff values so as to improve the accuracy and reliability of lead standoff value inspection by the combined base device. Therefore, it would have been obvious to combine Baldwin et al. in view of Saeki with Saeki to obtain the invention as specified in claim 9.

-	With regards to claim 10, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 3, further comprising: evaluating a factor with respect to a configuration of the electronic component. (Baldwin et al., Abstract, Col. 1 Lines 47 - 60, Col. 3 Lines 26 - 38, Col. 6 Lines 32 - 46, Col. 7 Lines 20 - 26, Col. 8 Line 61 - Col. 9 Line 16, Col. 10 Lines 30 - 36) 

-	With regards to claim 11, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 10. Baldwin et al. fail to disclose explicitly wherein in the evaluating, a degree of an inclination of either the upper surface or the lower surface is evaluated based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface relative to the reference plane. Pertaining to analogous art, Saeki discloses wherein in the evaluating, a degree of an inclination of either the upper surface or the lower surface is evaluated based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface relative to the reference plane. (Saeki, Pg. 3 ¶ 0031 - 0032, Pg. 22 ¶ 0317, Pg. 24 ¶ 0328 - 0333, Pg. 25 ¶ 0335 - 0337, Pg. 26 ¶ 0343 - 0346, Pg. 27 ¶ 0349 - 0351, Pg. 31 ¶ 0380 - 0383, Pg. 33 ¶ 0398 - 0401, Pg. 34 ¶ 0407 - 0409, Pg. 36 ¶ 0425 - 0428 [“checking a distribution state of a plurality of inspection targets, to find a maximum value and a minimum value of heights among the inspection targets included in an inspection target region; and deciding a distance range based on a height difference as a difference between the height maximum value and the height minimum value” and “a difference (distance range) between the maximum distance and the minimum distance of the inspection target region is found.”]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baldwin et al. in view of Saeki with additional teachings of Saeki. This modification would have been prompted in order to enhance the combined base device of Baldwin et al. in view of Saeki with the well-known technique Saeki applied to a comparable device. Evaluating a degree of an inclination of either the upper surface or the lower surface based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface, as taught by Saeki, would enhance the combined base device by allowing for additional and/or alternative inspection determination criteria to be checked during inspection of the electronic components and/or by enabling a height/distance range to be determined and subsequently utilized for constraining further inspection operations to image data within the height-distance range thereby helping improve the overall operational speed of the combined base device. Furthermore, this modification would have been prompted by the teachings and suggestions of Baldwin et al. that other determination criteria can be derived and compared during inspection, see at least column 10 lines 30 - 36 of Baldwin et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a degree of an inclination of either the upper surface or the lower surface, based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface, would be evaluated so as to allow for additional and/or alternative inspection determination criteria to be checked during inspection of the electronic components and/or to enable a height/distance range to be determined and subsequently utilized to constrain further processing operations to image data within the height-distance range in order to help improve the overall operational speed of the combined base device. Therefore, it would have been obvious to combine Baldwin et al. in view of Saeki with additional teachings of Saeki to obtain the invention as specified in claim 11.

-	With regards to claim 13, Baldwin et al. disclose an electronic component evaluation device for evaluating an electronic component, (Baldwin et al., Abstract, Figs. 1 - 2A, Col. 1 Lines 8 - 19, Col. 2 Line 60 - Col. 3 Line 38, Col. 4 Lines 3 - 40, Col. 6 Lines 36 - 63, Col. 9 Lines 9 - 21) the electronic component having: an upper surface; (Baldwin et al., Figs. 1, 2A, 3 & 5, Col. 1 Lines 27 - 60, Col. 4 Lines 3 - 40, Col. 5 Lines 10 - 17) a lower base part including a lower surface facing a mounting substrate, (Baldwin et al., Figs. 1, 2A, 3 & 5, Col. 1 Lines 19 - 60, Col. 3 Lines 31 - 37, Col. 4 Lines 3 - 40, Col. 5 Lines 10 - 17) the lower surface being outwardly opposite to the upper surface; (Baldwin et al., Figs. 1 - 3 & 5, Col. 1 Lines 19 - 60, Col. 4 Lines 7 - 40) and a plurality of mounting terminals configured to be mounted on the mounting substrate, (Baldwin et al., Abstract, Figs. 1, 3 & 5, Col. 1 Lines 19 - 60, Col. 3 Lines 3 - 38, Col. 4 Lines 18 - 46, Col. 5 Lines 18 - 38) the plurality of mounting terminals being laterally shifted from the lower surface of the lower base part, (Baldwin et al., Figs. 1 - 3, 5, 7 & 8, Col. 1 Lines 19 - 51, Col. 4 Lines 17 - 26, Col. 5 Lines 39 - 67) the electronic component evaluation device comprising: instructions so as to: obtain terminal position information of the plurality of mounting terminals; (Baldwin et al., Abstract, Col. 3 Lines 3 - 30, Col. 4 Lines 17 - 40, Col. 5 Lines 18 - 38 and Lines 54 - 67, Col. 6 Lines 1 - 35 [“machine vision system 30 may be positioned in a predetermined location to obtain position data of distal portions 26 of leads 14, such as J or gull wing leads, that protrude from major side surfaces 16 of SMT package 10”]) generate a reference plane including at least three of the plurality of mounting terminals utilizing the terminal position information; (Baldwin et al., Abstract, Figs. 3 - 6, Col. 3 Lines 3 - 30, Col. 6 Lines 1 - 35) capture an image of the lower base part of the electronic component; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtain image data from the captured image; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtain lower base part position information of a plurality of positions on the lower base part in response to the image data; (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 40, Col. 5 Lines 18 - 67) convert the lower base part position information into converted lower base part position information with respect to the reference plane; (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 63, Col. 6 Lines 1 - 63 [“virtual reference plane 50 can be labeled as the Z=0 plane in a first or virtual reference coordinate system. With information from the collinear views of SMT package 10, the virtual heights of the distal portions of the remaining leads 14 are then measured with respect to virtual reference plane 50 and may be designated with virtual Z coordinates”, “the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36” and “A mathematical transformation that relates the first coordinate system to the second coordinate system is determined”]) and detect height information of a height of at least one of the upper surface or the lower surface relative to the reference plane utilizing the converted lower base part position information. (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 63, Col. 6 Lines 1 - 63 [“the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36, or utilize information from major or minor side surfaces 16 or 17”, “Substantially simultaneously with the determination of virtual reference plane 50, the relative position of each lead 14 with respect to the X-Y plane 36 of the device is determined from the substantially normal view of SMT package 10, such as the view from image sensor 32”, “FIG. 4 is a simplified representation of an exemplary second reference plane or virtual sitting plane 60 that is defined with respect to the virtual reference plane 50 of FIG. 3”, “These second coordinates are offset and generally rotated from the virtual reference plane 50” and “A mathematical transformation that relates the virtual reference coordinate system to the second coordinate system is then determined, and the virtual reference coordinates for each lead 14 of SMT package 10 are subsequently transformed from the virtual reference coordinate system to second system coordinates (sitting or real system coordinates) in the second coordinate system.”]) Baldwin et al. fail to disclose explicitly the electronic component evaluation device comprising: a memory configured to store computer-readable instructions; and a processor configured to execute the computer-readable instructions. Pertaining to analogous art, Saeki discloses an electronic component evaluation device (Saeki, Figs. 1 - 3 & 6, Pg. 1 ¶ 0003, Pg. 2 ¶ 0017 - 0018, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0036 - 0038, Pg. 9 ¶ 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) for evaluating an electronic component, (Saeki, Figs. 7, 121, 122, 132, 133 & 136 - 142, Pg. 13 ¶ 0244, Pg. 14 ¶ 0258 - Pg. 15 ¶ 0262, Pg. 31 ¶ 0380 - 0383) the electronic component evaluation device comprising: a memory configured to store computer-readable instructions; (Saeki, Figs. 1 - 3 & 6, Pg. 1 ¶ 0003, Pg. 2 ¶ 0017 - 0018, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0036 - 0038, Pg. 9 ¶ 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) and a processor configured to execute the computer-readable instructions. (Saeki, Figs. 1 - 3 & 6, Pg. 1 ¶ 0003, Pg. 2 ¶ 0017 - 0018, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0036 - 0038, Pg. 9 ¶ 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) Baldwin et al. and Saeki are combinable because they are both directed towards electronic component inspection systems that utilize image processing and height information during inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin et al. with the teachings of Saeki. This modification would have been prompted in order to enhance the base device of Baldwin et al. with the well-known and applicable technique Saeki applied to a comparable device. Utilizing a processor configured to execute computer-readable instructions stored in a memory, as taught by Saeki, would enhance the base device of Baldwin et al. by ensuring that its process is carried out accurately and efficiently at high-computational speed on computer architecture. Furthermore, this modification would enhance the base device of Baldwin et al. by facilitating the wide-spread dissemination of its process to the millions of potential end-users with access to computers. Moreover, this modification would have been prompted by the teachings and suggestions of Baldwin et al. that their invention employs machine vision technology, that machine vision utilizes computing devices to analyze images and that a coordinate transformation is a basic mathematical technique that is typically performed with encoded instructions in a digital computing device, see at least column 1 lines 8 - 18, column 2 lines 60 - 65, column 4 lines 3 - 7 and 27 - 33 and column 6 lines 47 - 50 of Baldwin et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a processor executing computer-readable instructions stored in a memory would be utilized to carry out the process of the base device of Baldwin et al. so as to ensure that it is carried out accurately and efficiently at high-computational speed on computer architecture. Therefore, it would have been obvious to combine Baldwin et al. with Saeki to obtain the invention as specified in claim 13.

-	With regards to claim 14, Baldwin et al. in view of Saeki disclose the electronic component evaluation device according to claim 13, wherein in the detection of the height information, the device is configured to: cause a camera to capture the image of the lower base part of the electronic component; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtain lower surface position information with respect to the plurality of positions of the lower surface of the lower base part in response to the image data; (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 40, Col. 5 Lines 18 - 67) convert the lower surface position information into converted lower surface position information with respect to the reference plane; (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 63, Col. 6 Lines 1 - 63 [“virtual reference plane 50 can be labeled as the Z=0 plane in a first or virtual reference coordinate system. With information from the collinear views of SMT package 10, the virtual heights of the distal portions of the remaining leads 14 are then measured with respect to virtual reference plane 50 and may be designated with virtual Z coordinates”, “the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36” and “A mathematical transformation that relates the first coordinate system to the second coordinate system is determined”]) and detect the height information of the height of the lower surface relative to the reference plane utilizing the converted lower surface position information. (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 63, Col. 6 Lines 1 - 63 [“the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36, or utilize information from major or minor side surfaces 16 or 17”, “Substantially simultaneously with the determination of virtual reference plane 50, the relative position of each lead 14 with respect to the X-Y plane 36 of the device is determined from the substantially normal view of SMT package 10, such as the view from image sensor 32”, “FIG. 4 is a simplified representation of an exemplary second reference plane or virtual sitting plane 60 that is defined with respect to the virtual reference plane 50 of FIG. 3”, “These second coordinates are offset and generally rotated from the virtual reference plane 50” and “A mathematical transformation that relates the virtual reference coordinate system to the second coordinate system is then determined, and the virtual reference coordinates for each lead 14 of SMT package 10 are subsequently transformed from the virtual reference coordinate system to second system coordinates (sitting or real system coordinates) in the second coordinate system.”]) Baldwin et al. fail to disclose explicitly the processor. Pertaining to analogous art, Saeki discloses the processor. (Saeki, Fig. 6, Pg. 4 ¶ 0038, Pg. 9 ¶ 0209 - 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) 

-	With regards to claim 15, Baldwin et al. in view of Saeki disclose the electronic component evaluation device according to claim 14, wherein in the generation of the reference plane, the device is configured to obtain the terminal position information in response to the image data so as to generate the reference plane. (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 18 - 40, Col. 5 Lines 18 - 38, Col. 6 Lines 1 - 35) Baldwin et al. fail to disclose explicitly the processor. Pertaining to analogous art, Saeki discloses the processor. (Saeki, Fig. 6, Pg. 4 ¶ 0038, Pg. 9 ¶ 0209 - 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) 

-	With regards to claim 17, Baldwin et al. disclose a process for evaluating an electronic component, (Baldwin et al., Abstract, Col. 1 Lines 8 - 12, Col. 3 Lines 3 - 38, Col. 6 Lines 36 - 46, Col. 9 Lines 9 - 21) the electronic component having: an upper surface; (Baldwin et al., Figs. 1, 2A, 3 & 5, Col. 1 Lines 27 - 60, Col. 4 Lines 3 - 40, Col. 5 Lines 10 - 17) a lower base part including a lower surface facing a mounting substrate, (Baldwin et al., Figs. 1, 2A, 3 & 5, Col. 1 Lines 19 - 60, Col. 3 Lines 31 - 37, Col. 4 Lines 3 - 40, Col. 5 Lines 10 - 17) the lower surface being outwardly opposite to the upper surface; (Baldwin et al., Figs. 1 - 3 & 5, Col. 1 Lines 19 - 60, Col. 4 Lines 7 - 40) and a plurality of mounting terminals configured to be mounted on the mounting substrate, (Baldwin et al., Abstract, Figs. 1, 3 & 5, Col. 1 Lines 19 - 60, Col. 3 Lines 3 - 38, Col. 4 Lines 18 - 46, Col. 5 Lines 18 - 38) the plurality of mounting terminals being laterally shifted from the lower surface of the lower base part, (Baldwin et al., Figs. 1 - 3, 5, 7 & 8, Col. 1 Lines 19 - 51, Col. 4 Lines 17 - 26, Col. 5 Lines 39 - 67) the process comprising the steps of: obtaining terminal position information of the plurality of mounting terminals; (Baldwin et al., Abstract, Col. 3 Lines 3 - 30, Col. 4 Lines 17 - 26, Col. 5 Lines 54 - 67 [“machine vision system 30 may be positioned in a predetermined location to obtain position data of distal portions 26 of leads 14, such as J or gull wing leads, that protrude from major side surfaces 16 of SMT package 10”]) generating a reference plane including at least three of the plurality of mounting terminals utilizing the terminal position information; (Baldwin et al., Abstract, Figs. 3 - 6, Col. 3 Lines 3 - 30, Col. 6 Lines 1 - 35) capturing an image of the lower base part of the electronic component; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtaining image data from the captured image; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtaining lower base part position information of a plurality of positions on the lower base part in response to the image data; (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 40, Col. 5 Lines 18 - 67) converting the lower base part position information into converted lower base part position information with respect to the reference plane; (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 63, Col. 6 Lines 1 - 63 [“virtual reference plane 50 can be labeled as the Z=0 plane in a first or virtual reference coordinate system. With information from the collinear views of SMT package 10, the virtual heights of the distal portions of the remaining leads 14 are then measured with respect to virtual reference plane 50 and may be designated with virtual Z coordinates”, “the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36” and “A mathematical transformation that relates the first coordinate system to the second coordinate system is determined”]) and detecting height information of a height of at least one of the upper surface or the lower surface relative to the reference plane utilizing the converted lower base part position information. (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 63, Col. 6 Lines 1 - 63 [“the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36, or utilize information from major or minor side surfaces 16 or 17”, “Substantially simultaneously with the determination of virtual reference plane 50, the relative position of each lead 14 with respect to the X-Y plane 36 of the device is determined from the substantially normal view of SMT package 10, such as the view from image sensor 32”, “FIG. 4 is a simplified representation of an exemplary second reference plane or virtual sitting plane 60 that is defined with respect to the virtual reference plane 50 of FIG. 3”, “These second coordinates are offset and generally rotated from the virtual reference plane 50” and “A mathematical transformation that relates the virtual reference coordinate system to the second coordinate system is then determined, and the virtual reference coordinates for each lead 14 of SMT package 10 are subsequently transformed from the virtual reference coordinate system to second system coordinates (sitting or real system coordinates) in the second coordinate system.”]) Baldwin et al. fail to disclose explicitly a computer program product embodying computer-readable instructions stored on a non-transitory computer-readable medium for causing a computer to execute a process by a processor, the computer program product comprising executing on the processor the steps. Pertaining to analogous art, Saeki discloses a computer program product embodying computer-readable instructions stored on a non-transitory computer-readable medium for causing a computer to execute a process by a processor (Saeki, Figs. 1 - 3 & 6, Pg. 1 ¶ 0003, Pg. 2 ¶ 0017 - 0018, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0036 - 0038, Pg. 9 ¶ 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) for evaluating an electronic component, (Saeki, Figs. 7, 121, 122, 132, 133 & 136 - 142, Pg. 13 ¶ 0244, Pg. 14 ¶ 0258 - Pg. 15 ¶ 0262, Pg. 31 ¶ 0380 - 0383) the computer program product comprising executing on the processor the steps of the process. (Saeki, Figs. 1 - 3 & 6, Pg. 1 ¶ 0003, Pg. 2 ¶ 0017 - 0018, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0036 - 0038, Pg. 9 ¶ 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) Baldwin et al. and Saeki are combinable because they are both directed towards electronic component inspection systems that utilize image processing and height information during inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin et al. with the teachings of Saeki. This modification would have been prompted in order to enhance the base device of Baldwin et al. with the well-known and applicable technique Saeki applied to a comparable device. Utilizing computer-readable instructions stored on a non-transitory computer-readable medium to cause a computer to execute a process by a processor, as taught by Saeki, would enhance the base device of Baldwin et al. by ensuring that its teachings are carried out accurately and efficiently at high-computational speed on computer architecture. Furthermore, this modification would enhance the base device of Baldwin et al. by facilitating the wide-spread dissemination of its process to the millions of potential end-users with access to computers. Moreover, this modification would have been prompted by the teachings and suggestions of Baldwin et al. that their invention employs machine vision technology, that machine vision utilizes computing devices to analyze images and that a coordinate transformation is a basic mathematical technique that is typically performed with encoded instructions in a digital computing device, see at least column 1 lines 8 - 18, column 2 lines 60 - 65, column 4 lines 3 - 7 and 27 - 33 and column 6 lines 47 - 50 of Baldwin et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that computer-readable instructions stored on a non-transitory computer-readable medium causing a computer to execute a process by a processor would be utilized to carry out the teachings of the base device of Baldwin et al. so as to ensure that they are carried out accurately and efficiently at high-computational speed on computer architecture. Therefore, it would have been obvious to combine Baldwin et al. with Saeki to obtain the invention as specified in claim 17.

-	With regards to claim 18, Baldwin et al. in view of Saeki disclose the computer program product according to claim 17, wherein in the detecting of the height information, the process is configured to: cause a camera to capture the image of the lower base part of the electronic component; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtain lower surface position information with respect to the plurality of positions of the lower surface of the lower base part in response to the image data; (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 40, Col. 5 Lines 18 - 67) convert the lower surface position information into converted lower surface position information with respect to the reference plane; (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 63, Col. 6 Lines 1 - 63 [“virtual reference plane 50 can be labeled as the Z=0 plane in a first or virtual reference coordinate system. With information from the collinear views of SMT package 10, the virtual heights of the distal portions of the remaining leads 14 are then measured with respect to virtual reference plane 50 and may be designated with virtual Z coordinates”, “the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36” and “A mathematical transformation that relates the first coordinate system to the second coordinate system is determined”]) and detect the height information of the height of the lower surface relative to the reference plane utilizing the converted lower surface position information. (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 63, Col. 6 Lines 1 - 63 [“the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36, or utilize information from major or minor side surfaces 16 or 17”, “Substantially simultaneously with the determination of virtual reference plane 50, the relative position of each lead 14 with respect to the X-Y plane 36 of the device is determined from the substantially normal view of SMT package 10, such as the view from image sensor 32”, “FIG. 4 is a simplified representation of an exemplary second reference plane or virtual sitting plane 60 that is defined with respect to the virtual reference plane 50 of FIG. 3”, “These second coordinates are offset and generally rotated from the virtual reference plane 50” and “A mathematical transformation that relates the virtual reference coordinate system to the second coordinate system is then determined, and the virtual reference coordinates for each lead 14 of SMT package 10 are subsequently transformed from the virtual reference coordinate system to second system coordinates (sitting or real system coordinates) in the second coordinate system.”]) Baldwin et al. fail to disclose explicitly the processor. Pertaining to analogous art, Saeki discloses the processor. (Saeki, Fig. 6, Pg. 4 ¶ 0038, Pg. 9 ¶ 0209 - 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249)

-	With regards to claim 19, Baldwin et al. in view of Saeki disclose the computer program product according to claim 18, wherein in the generating of the reference plane, the process is configured to obtain the terminal position information in response to the image data so as to generate the reference plane. (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 18 - 40, Col. 5 Lines 18 - 38, Col. 6 Lines 1 - 35) Baldwin et al. fail to disclose explicitly the processor. Pertaining to analogous art, Saeki discloses the processor. (Saeki, Fig. 6, Pg. 4 ¶ 0038, Pg. 9 ¶ 0209 - 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) 

Claims 21 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. U.S. Patent No. 6,243,164 in view of Saeki U.S. Publication No. 2015/0022637 A1 as applied to claims 1, 13 and 17 above, and further in view of Huang et al. U.S. Publication No. 2013/0033286 A1.

-	With regards to claim 21, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 1, wherein each of the upper surface and the lower surface is a planar surface, (Baldwin et al., Figs. 1 - 3, 5, 7 & 8, Col. 4 Lines 3 - 17 and Lines 27 - 43, Col. 5 Lines 39 - 58) when the image of the lower base part is captured, the electronic component is placed in a state in which the upper surface faces downward and the lower surface faces upward, (Baldwin et al., Figs. 1 - 2A, Col. 3 Lines 3 - 13, Col. 4 Lines 3 - 46, Col. 5 Lines 9 - 17 [“package carrier 28 preferably employs a vacuum pipette to delicately carry SMT package 10 from one of its top or bottom major surfaces 38 or one of its non-lead side surfaces 17”, “machine vision system 30 employs an image sensor 32, such as a two-dimensional image sensor like a video camera or focal plane array sensor, to obtain a view of SMT package 10 from an axis 34 that is preferably substantially normal to an X-Y plane 36 (FIG. 1), which is coplanar or parallel with a major surface 38 of package casing 18” and “SMT package 10 may be inspected upside down, i.e., with its major surface 38 oriented toward the ground”]) and the lower base part position information is converted into the converted lower base part position information by masking a part of the captured image to exclude an area corresponding to the plurality of mounting terminals. (Baldwin et al., Figs. 1 - 3, Col. 3 Lines 3 - 30, Col. 4 Lines 6 - 10 and Lines 27 - 36, Col. 5 Lines 18 - 67, Col. 6 Lines 47 - 64, Col. 7 Lines 27 - 32 [“the virtual heights of the distal portions of the remaining leads 14 are then measured with respect to virtual reference plane 50” and “skilled persons will appreciate that this arbitrary reference plane is not limited to virtual reference plane 50 and may be above, below, transverse to, or coplanar with casing 18 of the SMT package 10. Skilled persons therefore will also appreciate that the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36”. Baldwin et al. disclose that virtual reference plane 50, from which relative position information is measured against, converted, may be determined from the bottom major surface of the electronic component, i.e. virtual reference plane 50 may be determined from position information obtained from the captured image that only corresponds to the bottom major surface, i.e. the captured image is masked to exclude areas of position information that do not correspond to the bottom major surface, i.e. position information corresponding to the plurality of mounting terminals.]) In addition, analogous art Sakei discloses wherein the lower base part position information is converted into the converted lower base part position information by masking a part of the captured image to exclude an area. (Sakei, Pg. 25 ¶ 0341, Pg. 26 ¶ 0348, Pg. 28 ¶ 0358 - 0360) Baldwin et al. fail to disclose explicitly wherein the electronic component is placed on an evaluation plate, and after the height information of the heights of at least two positions of the plurality of positions on the lower surface are detected, a degree of inclination of the lower surface relative to the reference plane is obtained based on the height information of the heights of the at least two positions to evaluate the electronic component by comparing the obtained degree of inclination with a predetermined range. Pertaining to analogous art, Huang et al. disclose when the image of the lower base part is captured, the electronic component is placed on an evaluation plate in a state in which the upper surface is on the evaluation plate and the lower surface faces upward, (Huang et al., Fig. 5, Pg. 1 ¶ 0004, Pg. 1 ¶ 0010 - Pg. 2 ¶ 0012, Pg. 2 ¶ 0025 - 0026, Pg. 3 ¶ 0034 - 0037, Pg. 5 ¶ 0050 and 0052 - 0057, Pg. 6 ¶ 0059 - 0060 [The Examiner asserts that, at least, Figure 5 of Huang et al. illustrates an electronic component placed on an evaluation plate in a state in which the upper surface is on the evaluation plate and the lower surface faces upward when an image of a lower base part is captured.]) and after the height information of the heights of at least two positions of the plurality of positions on the lower surface are detected, (Huang et al., Pg. 1 ¶ 0011, Pg. 3 ¶ 0033 - 0035 and 0037, Pg. 4 ¶ 0041 - 0044, Pg. 5 ¶ 0047 - 0048) a degree of inclination of the lower surface relative to the reference plane is obtained based on the height information of the heights of the at least two positions to evaluate the electronic component by comparing the obtained degree of inclination with a predetermined range. (Huang et al., Abstract, Figs. 5, 6, 8 & 10, Pg. 1 ¶ 0011, Pg. 3 ¶ 0033 - 0035, Pg. 4 ¶ 0038 and 0041 - 0044, Pg. 5 ¶ 0047 - 0051, Pg. 6 ¶ 0058 - 0061 [“the height dimension for each of the plurality of spaced apart locations is measured relative to the reference plane”, “The height dimension of the electronic component at the measured location relative to the reference plane may be computed from the second and first displacement indication. In other words, at least two height measurements may be computed to derive a maximum height and a minimum height, in relation to the two or more locations”, “Subsequent to obtaining the heights of each of the plurality of spaced apart locations, an indication of the tilt of the electronic component is computed at step 206. The tilt may be calculated as: die tilt=maximum height of the component-minimum height of the component. The tilt data represents the deviation from the reference plane of a horizontal plane aligned with the top surface of the electronic component” and “electronic components with tilt values falling outside a range defined by the upper class limit and the lower class limit range were considered to have a defective connection to the substrate.”]) Baldwin et al. in view of Saeki and Huang et al. are combinable because they are all directed towards electronic component inspection systems that utilize image processing and height information during inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baldwin et al. in view of Saeki with the teachings of Huang et al. An initial modification of this modification would have been prompted in order to substitute the package carrier of Baldwin et al. for the evaluation plate of Huang et al. The evaluation plate of Huang et al. could be substituted in place of the package carrier of Baldwin et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the conveyor unit, evaluation plate, of Huang et al. would be utilized to transport and position the electronic components through the inspection system. In addition, a second modification of this modification would have been prompted in order to enhance the combined base device of Baldwin et al. in view of Saeki with the well-known and applicable technique Huang et al. applied to a comparable device. Obtaining a degree of inclination of the lower surface relative to the reference plane based on the height information and evaluating the electronic component by comparing the obtained degree of inclination with a predetermined range, as taught by Huang et al., would enhance the combined base device by allowing for additional inspection determination criteria, such as a degree of tilt of the electronic components, to be checked during inspection of the electronic components so as to improve the ability of the combined base device to effectively and reliably identify non-acceptable electronic components which would should be rejected. Furthermore, this modification would have been prompted by the teachings and suggestions of Baldwin et al. that their lead standoff values can also be employed to reject electronic components whose leads are noncoplanar beyond acceptable limits, that their lead standoff values can be compared against maximum acceptable standoff values and that other determination criteria can be derived and compared during inspection, see at least column 3 lines 27 - 38, column 7 lines 20 - 26 and column 10 lines 30 - 36 of Baldwin et al. Moreover, this modification would have been prompted by the teachings and suggestions of Sakei that an inclination of a surface of a workpiece can be determined based on height information and displayed and that a workpiece can be inspected to determine whether or not a flat surface height is within a predetermined reference value, see at least page 24 paragraphs 0330 - 0331, page 27 paragraphs 0349 - 0351 and page 31 paragraph 0380 of Sakei. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a degree of inclination of the lower surface relative to the reference plane would be obtained based on the height information and utilized to evaluate the electronic component by comparing the obtained degree of inclination with a predetermined range so as to improve the ability of the combined base device to effectively and reliably identify non-acceptable and/or defective electronic components which would should be rejected. Therefore, it would have been obvious to combine Baldwin et al. in view of Saeki with Huang et al. to obtain the invention as specified in claim 21.

-	With regards to claim 22, Baldwin et al. in view of Saeki disclose the electronic component evaluation device according to claim 13, wherein each of the upper surface and the lower surface is a planar surface, (Baldwin et al., Figs. 1 - 3, 5, 7 & 8, Col. 4 Lines 3 - 17 and Lines 27 - 43, Col. 5 Lines 39 - 58) when the processor is configured to capture the image of the lower base part, the electronic component is placed in a state in which the upper surface faces downward and the lower surface faces upward, (Baldwin et al., Figs. 1 - 2A, Col. 1 Lines 8 - 19, Col. 3 Lines 3 - 26, Col. 4 Lines 3 - 46, Col. 5 Lines 9 - 17, Col. 6 Lines 47 - 50 [“package carrier 28 preferably employs a vacuum pipette to delicately carry SMT package 10 from one of its top or bottom major surfaces 38 or one of its non-lead side surfaces 17”, “machine vision system 30 employs an image sensor 32, such as a two-dimensional image sensor like a video camera or focal plane array sensor, to obtain a view of SMT package 10 from an axis 34 that is preferably substantially normal to an X-Y plane 36 (FIG. 1), which is coplanar or parallel with a major surface 38 of package casing 18” and “SMT package 10 may be inspected upside down, i.e., with its major surface 38 oriented toward the ground”]) and the processor is configured to convert the lower base part position information into the converted lower base part position information by masking a part of the captured image to exclude an area corresponding to the plurality of mounting terminals. (Baldwin et al., Figs. 1 - 3, Col. 1 Lines 8 - 19, Col. 3 Lines 3 - 30, Col. 4 Lines 6 - 10 and Lines 27 - 36, Col. 5 Lines 18 - 67, Col. 6 Lines 47 - 64, Col. 7 Lines 27 - 32 [“the virtual heights of the distal portions of the remaining leads 14 are then measured with respect to virtual reference plane 50” and “skilled persons will appreciate that this arbitrary reference plane is not limited to virtual reference plane 50 and may be above, below, transverse to, or coplanar with casing 18 of the SMT package 10. Skilled persons therefore will also appreciate that the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36”. Baldwin et al. disclose that virtual reference plane 50, from which relative position information is measured against, converted, may be determined from the bottom major surface of the electronic component, i.e. virtual reference plane 50 may be determined from position information obtained from the captured image that only corresponds to the bottom major surface, i.e. the captured image is masked to exclude areas of position information that do not correspond to the bottom major surface, i.e. position information corresponding to the plurality of mounting terminals.]) In addition, analogous art Sakei discloses wherein the processor is configured to convert the lower base part position information into the converted lower base part position information by masking a part of the captured image to exclude an area. (Sakei, Pg. 25 ¶ 0341, Pg. 26 ¶ 0348, Pg. 28 ¶ 0358 - 0360) Baldwin et al. fail disclose explicitly wherein the electronic component is placed on an evaluation plate, and after the processor is configured to detect the height information of the heights of at least two positions of the plurality of positions on the lower surface, the processor is configured to obtain a degree of inclination of the lower surface relative to the reference plane based on the height information of the heights of the at least two positions to evaluate the electronic component by comparing the obtained degree of inclination with a predetermined range. Pertaining to analogous art, Huang et al. disclose when the processor is configured to capture the image of the lower base part, the electronic component is placed on an evaluation plate in a state in which the upper surface is on the evaluation plate and the lower surface faces upward, (Huang et al., Figs. 5 & 9, Pg. 1 ¶ 0004, Pg. 1 ¶ 0010 - Pg. 2 ¶ 0012, Pg. 2 ¶ 0025 - 0026, Pg. 3 ¶ 0034 - 0037, Pg. 5 ¶ 0050 and 0052 - 0057, Pg. 6 ¶ 0059 - 0060 and 0062 [The Examiner asserts that, at least, Figure 5 of Huang et al. illustrates an electronic component placed on an evaluation plate in a state in which the upper surface is on the evaluation plate and the lower surface faces upward when an image of a lower base part is captured.]) and after the processor is configured to detect the height information of the heights of at least two positions of the plurality of positions on the lower surface, (Huang et al., Pg. 1 ¶ 0011, Pg. 3 ¶ 0033 - 0037, Pg. 4 ¶ 0041 - 0044, Pg. 5 ¶ 0047 - 0048 and 0053 - 0054, Pg. 6 ¶ 0062) the processor is configured to obtain a degree of inclination of the lower surface relative to the reference plane based on the height information of the heights of the at least two positions to evaluate the electronic component by comparing the obtained degree of inclination with a predetermined range. (Huang et al., Abstract, Figs. 5, 6, 8 & 10, Pg. 1 ¶ 0011, Pg. 3 ¶ 0033 - 0036, Pg. 4 ¶ 0038 and 0041 - 0044, Pg. 5 ¶ 0047 - 0051, Pg. 6 ¶ 0058 - 0062 [“the height dimension for each of the plurality of spaced apart locations is measured relative to the reference plane”, “The height dimension of the electronic component at the measured location relative to the reference plane may be computed from the second and first displacement indication. In other words, at least two height measurements may be computed to derive a maximum height and a minimum height, in relation to the two or more locations”, “Subsequent to obtaining the heights of each of the plurality of spaced apart locations, an indication of the tilt of the electronic component is computed at step 206. The tilt may be calculated as: die tilt=maximum height of the component-minimum height of the component. The tilt data represents the deviation from the reference plane of a horizontal plane aligned with the top surface of the electronic component” and “electronic components with tilt values falling outside a range defined by the upper class limit and the lower class limit range were considered to have a defective connection to the substrate.”]) Baldwin et al. in view of Saeki and Huang et al. are combinable because they are all directed towards electronic component inspection systems that utilize image processing and height information during inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baldwin et al. in view of Saeki with the teachings of Huang et al. An initial modification of this modification would have been prompted in order to substitute the package carrier of Baldwin et al. for the evaluation plate of Huang et al. The evaluation plate of Huang et al. could be substituted in place of the package carrier of Baldwin et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the conveyor unit, evaluation plate, of Huang et al. would be utilized to transport and position the electronic components through the inspection system. In addition, a second modification of this modification would have been prompted in order to enhance the combined base device of Baldwin et al. in view of Saeki with the well-known and applicable technique Huang et al. applied to a comparable device. Obtaining a degree of inclination of the lower surface relative to the reference plane based on the height information and evaluating the electronic component by comparing the obtained degree of inclination with a predetermined range, as taught by Huang et al., would enhance the combined base device by allowing for additional inspection determination criteria, such as a degree of tilt of the electronic components, to be checked during inspection of the electronic components so as to improve the ability of the combined base device to effectively and reliably identify non-acceptable electronic components which would should be rejected. Furthermore, this modification would have been prompted by the teachings and suggestions of Baldwin et al. that their lead standoff values can also be employed to reject electronic components whose leads are noncoplanar beyond acceptable limits, that their lead standoff values can be compared against maximum acceptable standoff values and that other determination criteria can be derived and compared during inspection, see at least column 3 lines 27 - 38, column 7 lines 20 - 26 and column 10 lines 30 - 36 of Baldwin et al. Moreover, this modification would have been prompted by the teachings and suggestions of Sakei that an inclination of a surface of a workpiece can be determined based on height information and displayed and that a workpiece can be inspected to determine whether or not a flat surface height is within a predetermined reference value, see at least page 24 paragraphs 0330 - 0331, page 27 paragraphs 0349 - 0351 and page 31 paragraph 0380 of Sakei. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a degree of inclination of the lower surface relative to the reference plane would be obtained based on the height information and utilized to evaluate the electronic component by comparing the obtained degree of inclination with a predetermined range so as to improve the ability of the combined base device to effectively and reliably identify non-acceptable and/or defective electronic components which would should be rejected. Therefore, it would have been obvious to combine Baldwin et al. in view of Saeki with Huang et al. to obtain the invention as specified in claim 22. 

-	With regards to claim 23, Baldwin et al. in view of Saeki disclose the computer program product according to claim 17, wherein each of the upper surface and the lower surface is a planar surface, (Baldwin et al., Figs. 1 - 3, 5, 7 & 8, Col. 4 Lines 3 - 17 and Lines 27 - 43, Col. 5 Lines 39 - 58) when the processor is configured to capture the image of the lower base part, the electronic component is placed in a state in which the upper surface faces downward and the lower surface faces upward, (Baldwin et al., Figs. 1 - 2A, Col. 1 Lines 8 - 19, Col. 3 Lines 3 - 26, Col. 4 Lines 3 - 46, Col. 5 Lines 9 - 17, Col. 6 Lines 47 - 50 [“package carrier 28 preferably employs a vacuum pipette to delicately carry SMT package 10 from one of its top or bottom major surfaces 38 or one of its non-lead side surfaces 17”, “machine vision system 30 employs an image sensor 32, such as a two-dimensional image sensor like a video camera or focal plane array sensor, to obtain a view of SMT package 10 from an axis 34 that is preferably substantially normal to an X-Y plane 36 (FIG. 1), which is coplanar or parallel with a major surface 38 of package casing 18” and “SMT package 10 may be inspected upside down, i.e., with its major surface 38 oriented toward the ground”]) and the processor is configured to convert the lower base part position information into the converted lower base part position information by masking a part of the captured image to exclude an area corresponding to the plurality of mounting terminals. (Baldwin et al., Figs. 1 - 3, Col. 1 Lines 8 - 19, Col. 3 Lines 3 - 30, Col. 4 Lines 6 - 10 and Lines 27 - 36, Col. 5 Lines 18 - 67, Col. 6 Lines 47 - 64, Col. 7 Lines 27 - 32 [“the virtual heights of the distal portions of the remaining leads 14 are then measured with respect to virtual reference plane 50” and “skilled persons will appreciate that this arbitrary reference plane is not limited to virtual reference plane 50 and may be above, below, transverse to, or coplanar with casing 18 of the SMT package 10. Skilled persons therefore will also appreciate that the arbitrary or virtual reference plane may incorporate or be determined from either of major surfaces 38, such as plane 36”. Baldwin et al. disclose that virtual reference plane 50, from which relative position information is measured against, converted, may be determined from the bottom major surface of the electronic component, i.e. virtual reference plane 50 may be determined from position information obtained from the captured image that only corresponds to the bottom major surface, i.e. the captured image is masked to exclude areas of position information that do not correspond to the bottom major surface, i.e. position information corresponding to the plurality of mounting terminals.]) In addition, analogous art Sakei discloses wherein the processor is configured to convert the lower base part position information into the converted lower base part position information by masking a part of the captured image to exclude an area. (Sakei, Pg. 25 ¶ 0341, Pg. 26 ¶ 0348, Pg. 28 ¶ 0358 - 0360) Baldwin et al. fail disclose explicitly wherein the electronic component is placed on an evaluation plate, and after the processor is configured to detect the height information of the heights of at least two positions of the plurality of positions on the lower surface, the processor is configured to obtain a degree of inclination of the lower surface relative to the reference plane based on the height information of the heights of the at least two positions to evaluate the electronic component by comparing the obtained degree of inclination with a predetermined range. Pertaining to analogous art, Huang et al. disclose when the processor is configured to capture the image of the lower base part, the electronic component is placed on an evaluation plate in a state in which the upper surface is on the evaluation plate and the lower surface faces upward, (Huang et al., Figs. 5 & 9, Pg. 1 ¶ 0004, Pg. 1 ¶ 0010 - Pg. 2 ¶ 0012, Pg. 2 ¶ 0025 - 0026, Pg. 3 ¶ 0034 - 0037, Pg. 5 ¶ 0050 and 0052 - 0057, Pg. 6 ¶ 0059 - 0060 and 0062 [The Examiner asserts that, at least, Figure 5 of Huang et al. illustrates an electronic component placed on an evaluation plate in a state in which the upper surface is on the evaluation plate and the lower surface faces upward when an image of a lower base part is captured.]) and after the processor is configured to detect the height information of the heights of at least two positions of the plurality of positions on the lower surface, (Huang et al., Pg. 1 ¶ 0011, Pg. 3 ¶ 0033 - 0037, Pg. 4 ¶ 0041 - 0044, Pg. 5 ¶ 0047 - 0048 and 0053 - 0054, Pg. 6 ¶ 0062) the processor is configured to obtain a degree of inclination of the lower surface relative to the reference plane based on the height information of the heights of the at least two positions to evaluate the electronic component by comparing the obtained degree of inclination with a predetermined range. (Huang et al., Abstract, Figs. 5, 6, 8 & 10, Pg. 1 ¶ 0011, Pg. 3 ¶ 0033 - 0036, Pg. 4 ¶ 0038 and 0041 - 0044, Pg. 5 ¶ 0047 - 0051, Pg. 6 ¶ 0058 - 0062 [“the height dimension for each of the plurality of spaced apart locations is measured relative to the reference plane”, “The height dimension of the electronic component at the measured location relative to the reference plane may be computed from the second and first displacement indication. In other words, at least two height measurements may be computed to derive a maximum height and a minimum height, in relation to the two or more locations”, “Subsequent to obtaining the heights of each of the plurality of spaced apart locations, an indication of the tilt of the electronic component is computed at step 206. The tilt may be calculated as: die tilt=maximum height of the component-minimum height of the component. The tilt data represents the deviation from the reference plane of a horizontal plane aligned with the top surface of the electronic component” and “electronic components with tilt values falling outside a range defined by the upper class limit and the lower class limit range were considered to have a defective connection to the substrate.”]) Baldwin et al. in view of Saeki and Huang et al. are combinable because they are all directed towards electronic component inspection systems that utilize image processing and height information during inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baldwin et al. in view of Saeki with the teachings of Huang et al. An initial modification of this modification would have been prompted in order to substitute the package carrier of Baldwin et al. for the evaluation plate of Huang et al. The evaluation plate of Huang et al. could be substituted in place of the package carrier of Baldwin et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the conveyor unit, evaluation plate, of Huang et al. would be utilized to transport and position the electronic components through the inspection system. In addition, a second modification of this modification would have been prompted in order to enhance the combined base device of Baldwin et al. in view of Saeki with the well-known and applicable technique Huang et al. applied to a comparable device. Obtaining a degree of inclination of the lower surface relative to the reference plane based on the height information and evaluating the electronic component by comparing the obtained degree of inclination with a predetermined range, as taught by Huang et al., would enhance the combined base device by allowing for additional inspection determination criteria, such as a degree of tilt of the electronic components, to be checked during inspection of the electronic components so as to improve the ability of the combined base device to effectively and reliably identify non-acceptable electronic components which would should be rejected. Furthermore, this modification would have been prompted by the teachings and suggestions of Baldwin et al. that their lead standoff values can also be employed to reject electronic components whose leads are noncoplanar beyond acceptable limits, that their lead standoff values can be compared against maximum acceptable standoff values and that other determination criteria can be derived and compared during inspection, see at least column 3 lines 27 - 38, column 7 lines 20 - 26 and column 10 lines 30 - 36 of Baldwin et al. Moreover, this modification would have been prompted by the teachings and suggestions of Sakei that an inclination of a surface of a workpiece can be determined based on height information and displayed and that a workpiece can be inspected to determine whether or not a flat surface height is within a predetermined reference value, see at least page 24 paragraphs 0330 - 0331, page 27 paragraphs 0349 - 0351 and page 31 paragraph 0380 of Sakei. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a degree of inclination of the lower surface relative to the reference plane would be obtained based on the height information and utilized to evaluate the electronic component by comparing the obtained degree of inclination with a predetermined range so as to improve the ability of the combined base device to effectively and reliably identify non-acceptable and/or defective electronic components which would should be rejected. Therefore, it would have been obvious to combine Baldwin et al. in view of Saeki with Huang et al. to obtain the invention as specified in claim 23. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667